Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Presidente In-terino Señor Rebollo López.
Disentimos de la Opinión del Tribunal en el caso de epí-grafe por entender que la decisión del foro de instancia, objeto de la presente controversia, se dictó sin éste tener jurisdicción sobre la persona de la esposa del padre alimen-tante y la sociedad legal de gananciales compuesta por ambos. El que la esposa haya firmado y juramentado una Planilla de Información Personal y Económica, que es pre-sentada por el padre alimentante en cumplimiento con una orden del tribunal, no constituye el “acto sustancial” reque-rido para que haya sumisión voluntaria a la jurisdicción del tribunal. Por eso, estimamos que la opinión mayorita-ria convalida una decisión que, en franco atropello al de-bido proceso de ley, le impone a una mujer trabajadora la *730carga individual de responder por los alimentos de un hijo no común de su cónyuge.
HH
A. Nuestra inconformidad con la presente Opinión del Tribunal gira, primordialmente, en torno a la aplicación e interpretación de la jurisprudencia que trata la figura de sumisión o comparecencia voluntaria. Esta figura, como hemos dicho en otras ocasiones, hace innecesaria la notifi-cación formal del pleito al demandado mediante el empla-zamiento provisto en la Regla 4 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Veamos.
Es evidente que la Sra. Jeannette Lambert Rosado (se-ñora Lambert Rosado), quien junto al señor López Hernán-dez compone una sociedad legal de gananciales, es parte indispensable en el pleito de pensión alimentaria en bene-ficio de una hija menor de éste. No cabe duda que sus in-tereses y derechos van a verse afectados por una reclama-ción en la cual la magnitud de la responsabilidad, en gran medida, depende de sus ingresos. Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Rodríguez Rodríguez v. Moreno Rodríguez, 135 D.P.R. 623 (1994); Cepeda Torres v. García Ortiz, 132 D.P.R. 698 (1993); Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989); Carrero Suárez v. Sánchez López, 103 D.P.R. 77 (1974). Hemos resuelto que el cónyuge del padre alimentante es parte indispensable en un pleito por pensión alimentaria de un hijo no común, aun en casos donde la pareja pactó mediante capitulaciones matrimoniales un régimen distinto al de la sociedad legal de gananciales. Cepeda Torres v. García Ortiz, supra, pág. 706.
Conforme a lo anterior, la señora Lambert Rosado debió haber sido emplazada de acuerdo con las Reglas de Proce-dimiento Civil de Puerto Rico. Sin embargo, nunca fue emplazada. El asunto a dilucidar es entonces si ésta se sometió voluntariamente a la jurisdicción del tribunal, de manera que el emplazamiento formal se hiciera *731innecesario. Entendemos que no hubo sumisión. Nos explicamos.
El propósito del emplazamiento es notificar al deman-dado sobre la reclamación en su contra para así garanti-zarle su derecho a ser oído y defenderse. Márquez v. Barreto, 143 D.P.R. 137, 142 (1997). De esa manera el tribunal hace efectiva su jurisdicción sobre la persona del demandado. íd. En innumerables ocasiones hemos resuelto que la validez de una determinación judicial depende de si la notificación de la reclamación al demandado constituyó una probabilidad razonable de informarle a éste sobre la acción entablada en su contra, de forma tal que pueda com-parecer a defenderse si así lo desea. Peguero y otros v. Hernández Pellot, 139 D.P.R. 487 (1995); Pou v. American Motors Corp., 127 D.P.R. 810 (1991); Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986).
La política pública prevaleciente en nuestro ordena-miento es que se debe emplazar debidamente a la parte demandada para evitar fraude y que se utilicen los proce-dimientos judiciales para privar a una persona de su pro-piedad sin el debido proceso de ley. Quiñones Román v. Cía. ABC, 152 D.P.R. 367 (2000), y casos allí citados. La notificación adecuada al demandado es un mandato cons-titucional del debido proceso de ley. Quiñones Román v. Cía. ABC, supra; First Bank of P.R. v. Inmob. Nac., Inc., 144 D.P.R. 901 (1998); Riego Zúñiga v. Líneas Aéreas LACSA, 139 D.P.R. 509 (1995); Peguero y otros v. Hernández Pellot, supra. Eso es lo que legitima el ejercicio de ju-risdicción del tribunal sobre la persona del demandado. Véase, además, Lucero v. San Juan Star, 159 D.P.R. 494 (2003), y casos antes citados.
Por consiguiente, toda sentencia dictada contra una parte que no fue emplazada o notificada conforme a dere-cho es inválida y no puede ser ejecutada. Álvarez v. Arias, 156 D.P.R. 352 (2002). Se trata de un caso de nulidad radical por imperativo constitucional. Id., citando a Calderón Molina v. Federal Land Bank, 89 D.P.R. 704, 709 (1963), y a Montañez v. Policía de P.R., 150 D.P.R. 917 (2000). Como *732consecuencia lógica de esto, “[u]na sentencia dictada sin tal notificación y oportunidad carece de todos los atributos de una determinación judicial; es una usurpación y opre-sión judicial y nunca puede ser sostenida donde la justicia se administra justicieramente”. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 138. Este es el mismo resultado al que hemos llegado cuando recae un fallo en un litigio en el cual no se acumuló una parte indispensable. Cuevas Segarra, op. cit., pág. 372, citando a Unisys v. Ramallo Brothers, 128 D.P.R. 842, 859 (1991).
No obstante lo anterior, en ciertas instancias la garan-tía del debido proceso de ley puede quedar debidamente resguardada aún en ausencia del emplazamiento formal al demandado. Franco v. Corte, 71 D.P.R. 686 (1950); Méndez v. Sucn. Sella González, 62 D.P.R. 345 (1943). Esto ocurre cuando una parte se somete voluntariamente a la jurisdic-ción del tribunal de manera tácita o expresa. Conforme a nuestra jurisprudencia, la figura de la sumisión consiste en que una parte comparece voluntariamente y realiza al-gún acto sustancial que la constituya parte en el pleito. Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700 (2001), citando a Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664 (1989); Mercado v. Panthers Military Soc., Inc., 125 D.P.R. 98 (1990). De esta manera, la comparecen-cia voluntaria de la parte demandada suple la omisión del emplazamiento y eso es suficiente para que el tribunal ad-quiera jurisdicción sobre su persona. Franco v. Corte, supra; Méndez v. Sucn. Sella González, supra. En síntesis, se ha dicho que “[a] court’s determination of the personal liability of a defendant only can satisfy due process if he was served personally within the state or otherwise engaged in conduct that indicated a willingness to litigate in the forum”. 4 Wright and Miller, Federal Practice and Procedure: Civil 3d Sec. 1064, pág. 340.
En particular, hemos resuelto que solicitar una vista para impugnar la determinación de una agencia adminis-trativa constituye sumisión a la jurisdicción de la agencia y *733hace innecesaria la notificación formal de la determinación mediante correo certificado. Qume Caribe, Inc. v. Srio. de Hacienda, supra. Asimismo, hemos determinado que hubo sumisión cuando una parte demandada comparece ante el tribunal a través de su abogado en un escrito titulado con-testación, cuando presenta reconvención aún sin contestar, cuando contesta y presenta defensas afirmativas sin alegar ausencia o deficiencia del emplazamiento o cuando con-testa y refuta una moción al amparo de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre relevo de sentencia, sin alegar falta de jurisdicción sobre la persona. Franco v. Corte, supra; Méndez v. Sucn. Sella González, supra; Sterzinger v. Ramírez, 116 D.P.R. 762 (1985); Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996).
Por el contrario, en otras instancias hemos resuelto que no hay comparecencia voluntaria del demandado cuando de los hechos no surge el acto sustancial requerido por nuestra jurisprudencia. Por ejemplo, en Álvarez v. Arias, supra, el padre demandado por pensión alimentaria fue encarcelado luego de más de tres años de haber recaído sentencia sin que éste hubiese cumplido con el fallo. El demandado no fue notificado de la vista en su fondo ni de la decisión final en la que se dispuso la cuantía del pago de pensión alimentaria. Por consiguiente, en la vista de des-acato alegó que la referida sentencia se dictó sin que el tribunal tuviese jurisdicción sobre su persona, lo cual no fne acogido favorablemente por el tribunal de instancia. Para poder ser excarcelado, el padre demandado tuvo que acordar con la parte demandante un plan de pago para la deuda acumulada.
A la luz de esos hechos, resolvimos entonces que la vista de desacato por falta de pago de alimentos fue “consecuen-cia de una sentencia que adolece de nulidad absoluta” por falta de jurisdicción sobre la persona y, por lo tanto, no puede entenderse como un acto de sumisión a la jurisdic-ción del tribunal el acuerdo posterior entre las partes diri-gido a resolver la excarcelación del alimentante. Álvarez v. *734Arias, supra. Como el tribunal nunca adquirió jurisdicción sobre la parte demandada, “todo el trámite subsiguiente fue efectuado sin autoridad alguna”. Id. De acuerdo con nuestra jurisprudencia respecto a la validez de una senten-cia emitida sin que el tribunal haya asumido jurisdicción sobre el reclamado, en el referido caso concluimos que la sentencia sobre pensión alimentaria emitida hacía tres años adolecía de nulidad radical y, por consiguiente, era inexistente en derecho. Id.
De igual forma, hemos resuelto que la mera presencia de la parte demandada en la sala del tribunal no es sufi-ciente para conferir jurisdicción sobre su persona al tribunal. Claudio v. Casillas Mojica, 100 D.P.R. 761 (1972).
De los casos citados anteriormente, se destacan varios factores al determinar si hubo o no sumisión a la jurisdic-ción del tribunal en ausencia de la notificación formal del pleito al demandado provista en las Reglas de Procedi-miento Civil. Primero, resalta el hecho de que el acto que configuró la sumisión a la jurisdicción del tribunal fue “sustancial”, como una defensa en los méritos, la presenta-ción de defensas afirmativas o reconvenciones, y la solici-tud de vistas dentro del procedimiento. Segundo, que la persona que realiza el “acto sustancial” que se entiende como sumisión es propiamente la parte demandada que no fue formalmente emplazada; no un tercero parte del pleito. Tercero, que el tiempo transcurrido entre la emisión de la sentencia recaída en ausencia de jurisdicción sobre la persona del demandado y su impugnación, no es un factor determinante. Se trata de una sentencia que adolece de nulidad radical, que no puede convalidarse con el paso del tiempo. Cuarto, que el alto interés público que pudiera im-plicar la reclamación contra el demandado no convalida la sentencia recaída en ausencia de jurisdicción sobre su persona. Como ya dijimos, esa es una actuación judicial ultravires no susceptible de convalidación.
Nótese que la comparecencia voluntaria ante el tribunal se ha reconocido como un acto afirmativo por parte del de-mandado que demuestra que éste conoce cabalmente la ac-*735ción en su contra y se propone actuar al respecto. No puede ser de otra manera. Como sustituto del emplazamiento, la figura jurisprudencial de la sumisión debe cumplir con el mismo propósito de éste a la luz de los preceptos del debido proceso de ley. Es decir, la sumisión debe denotar inequí-vocamente, por ser un asunto de tanta centralidad en la legitimidad de las actuaciones judiciales, que la parte de-mandada conoce que la acción entablada es en su contra y que ha decidido actuar o no actuar al respecto.
Precisamente porque esta norma de creación jurispru-dencial hace innecesaria la notificación formal, es que se debe interpretar y aplicar con suma cautela y resolver cualquier duda a favor de la parte demandada. Así, evita-mos situaciones como la presente, en la que se multiplican los litigios, se extiende innecesariamente la duración de la reclamación y se dificulta el cumplimiento del fallo que en su día recaiga. Sólo en casos claros de sumisión voluntaria donde el demandado demuestra interés inequívoco de de-fenderse o no defenderse de la reclamación en su contra, el tribunal debe determinar que es innecesario el emplaza-miento formal. Nótese, además, que la liberalidad de la norma de sumisión o comparecencia voluntaria tiene im-plicaciones serias sobre la autoridad de la Rama Judicial para obligar con sus decisiones. Por esta centralidad en nuestro ordenamiento jurídico, debemos ser cuidadosos al interpretar esta norma procesal y pautar reglas nuevas en este ámbito.
Luego de esta discusión del derecho aplicable, veamos si la señora Lambert Rosado se sometió a la jurisdicción del tribunal de instancia, como consecuencia de las actuacio-nes de su esposo durante el pleito por pensión alimentaria resuelto en diciembre de 1997.
B. La opinión del Tribunal sostiene que la señora Lambert Rosado, esposa del señor Juan M. López Hernández (señor López Hernández), padre demandado por pensión alimentaria en el caso de epígrafe, compareció voluntaria-mente ante el tribunal de instancia sin necesidad de que le *736notificaran la reclamación en su contra mediante el empla-zamiento formal. En específico, la conducta que según la Mayoría constituyó sumisión se refiere al cumplimiento por parte del señor López Hernández de una orden del tribunal en la que se le exigió presentar una Planilla de In-formación Personal y Económica (PIPE) con respecto a su esposa, la señora Lambert Rosado. Esto, concluye la opi-nión mayoritaria, configuró el “acto sustancial” que convir-tió en parte a la señora Lambert Rosado y la sometió a la jurisdicción del tribunal.
Sobre este particular, consta en los autos una certifica-ción de la Secretaria del Centro Judicial de Guayama en la que se hace constar que en el caso sobre pensión alimenta-ria que da origen a la presente controversia, “no surge do-cumento alguno que establezca que la Sra. Jeannette Lambert Rosado y la Sociedad Legal de Gananciales compuesta con el Sr. Juan M. López Hernández hayan sido notificados o emplazados antes del 10 de mayo de 1999 por el Tribunal de Primera Instancia, Sala Superior de Aibonito”. Asi-mismo, el epígrafe de todos los documentos que constan en autos dice “Sol María Vázquez Ortiz v. Juan M. López Hernández”. No hay referencia alguna a la sociedad legal de gananciales o a la señora Lambert Rosado en el epígrafe. Ninguna de las órdenes del tribunal de instancia estuvo dirigida a la señora Lambert Rosado ni le fueron notificadas.
Cabe aclarar que en este caso se debió demandar, y por supuesto emplazar, a tres personas: el señor López Her-nández, la señora Lambert Rosado y la sociedad legal de gananciales compuesta por ambos. Pauneto v. Núñez, 115 D.P.R. 591 (1984). No cabe duda de que pudo haberse traído al pleito a la sociedad legal de gananciales mediante su emplazamiento a través de uno de los cónyuges. Id. Sin embargo, en un caso como el de autos, el tribunal no puede adquirir jurisdicción sobre la persona de uno de los cónyu-ges mediante el emplazamiento del otro. Vega v. Bonilla, 153 D.P.R. 588 (2001). Bajo el mismo razonamiento, uno de los cónyuges no tiene autoridad para comparecer volunta-*737riamente a nombre del otro ante el tribunal, en ausencia de un mandato expreso a esos efectos. Vega v. Bonilla, supra.
En este caso, ciertamente la señora Lambert Rosado ju-ramentó la PIPE que el tribunal le solicitó a su esposo mediante orden. No obstante, en esa ocasión ella personal-mente no estaba cumpliendo con ninguna orden del tribunal. Más aún, de los autos no surge que ella en algún momento o de forma alguna estuviera enterada de que el caso de pensión alimentaria contra su esposo le afectaría de manera directa, ya que no fue emplazada. Tampoco consta en los autos evidencia de que la demanda por pen-sión alimentaria incluyó alegaciones en su contra o que la parte demandante solicitara que sus ingresos se consideraran. En los documentos ante nos no consta la de-manda original de pensión alimentaría ni el emplaza-miento del señor López Hernández. Cabe preguntarse ante estas circunstancias, si la señora Lambert Rosado fue efec-tivamente parte demandada en el litigio que concluyó con la Resolución del tribunal de instancia de diciembre de 1997.
Sí surge de los autos, sin embargo, que la cuantía de la pensión fijada finalmente se determinó con los ingresos ex-clusivos de la señora Lambert Rosado, pues las planillas del señor López Hernández no estaban juramentadas y al momento de concluir el caso, éste aparentemente no tenía fuentes de ingreso. Esto indica que la determinación del tribunal, la cual afectó directamente la propiedad de la se-ñora Lambert Rosado, se tomó en violación al debido pro-ceso de ley. Como ya se dijo, además, la PIPE juramentada que informó los ingresos de la señora Lambert Rosado fue presentada ante el tribunal por el señor López Hernández, en cumplimiento de una orden a estos efectos. En ningún momento la señora Lambert Rosado cumplió con las órde-nes del tribunal o presentó documentos pertinentes dirigi-dos a dilucidar la reclamación que incoó la señora Sol Ma-ría Vázquez Ortiz.
*738No obstante todo lo anterior, la Mayoría de este Tribunal resuelve que cuando el señor López Hernández, en cumplimiento con una orden del tribunal, presentó la PIPE juramentada por la señora Lambert Rosado con su infor-mación financiera, la convirtió en parte del litigio sobre pensión alimentaria. Por consiguiente, el Tribunal con-cluye que ese acto hizo innecesaria la notificación formal y sostiene que la decisión judicial que recayó contra la se-ñora Lambert Rosado fue válida de acuerdo con los precep-tos del debido proceso de ley. O sea, que la norma vigente ahora es en el sentido de que las acciones de uno de los demandados dentro del pleito pueden tener el efecto de someter a la jurisdicción del tribunal a un tercero que no fue notificado formalmente por el demandante, ni con res-pecto al cual se desprende de las alegaciones una reclama-ción en su contra.
La opinión del Tribunal también expresa innecesaria-mente que se da la sumisión cuando la parte demandada cumple voluntariamente con las órdenes del tribunal y, a solicitud de éste, presenta documentos pertinentes dirigi-dos a dilucidar el pleito en su contra. Nótese que éste es un nuevo estándar para determinar si hubo o no sumisión a la jurisdicción del tribunal, que no refleja la interpretación de esta figura en nuestra jurisprudencia. Se trata de una norma que expone el debido proceso de ley que ampara a la parte demandada a una flexibilidad excesiva. Se aleja del “acto sustancial” que consistentemente hemos requerido en estos casos y trae confusión a los tribunales de primera instancia que ahora se enfrentan a un principio más liberal que el hasta ahora prevaleciente.
A la luz de todo lo anterior, no podemos estar conformes con esa norma.
C. En cuanto a la sociedad legal de gananciales, la opi-nión resuelve que el tribunal también adquirió jurisdicción cuando en 1990 el señor López Hernández compareció ante el tribunal de instancia para estipular la pensión alimen-taria de su hija menor de edad, también alimentista en el *739presente caso. Ello, sumado a la comparecencia del señor López Hernández y la presentación de documentación so-bre los ingresos económicos de esa entidad, el Tribunal con-cluye que en este caso es suficiente para adquirir jurisdic-ción sobre la persona de la sociedad legal de gananciales compuesta por éste y la señora Lambert Rosado. En este sentido, la opinión cita a Urbino v. San Juan Racing Assoc., Inc., 141 D.P.R. 210 (1996).
Sin embargo, como dijimos, no consta en autos ningún emplazamiento que haga referencia a la sociedad legal de gananciales y no hay documentos en los que podamos cons-tatar la alegación de una causa de acción en contra de esta entidad. Asimismo, según la certificación de la Secretaria del Tribunal de Primera Instancia de Guayama citada an-teriormente, el emplazamiento del señor López Hernández no hace referencia alguna a la sociedad legal de ganancia-les compuesta por él y la señora Lambert Rosado.
De igual forma, extender la jurisdicción del tribunal du-rante el trámite judicial de 1990 para concluir que siete años más tarde el emplazamiento de una de las partes era innecesario, es totalmente incompatible con el debido pro-ceso de ley. Ese razonamiento da al traste con las normas procesales vigentes y hace fútil el requerimiento de la no-tificación formal provisto en las Reglas de Procedimiento Civil en casos sobre aumento o reducción de pensión alimentaria. De todas formas, en los autos no constan los documentos necesarios para que pasemos juicio sobre la facultad del señor López Hernández para someter a la ju-risdicción del tribunal a la sociedad legal de gananciales en aquel momento. Además, eso no está planteado ante nos.
Por otro lado, a pesar de que la opinión del Tribunal incluye amplias conclusiones referentes a la jurisdicción del tribunal de instancia sobre la sociedad de gananciales y la señora Lambert Rosado, en los autos no consta la de-manda original de alimentos. Por consiguiente, desconoce-mos si hubo alegación alguna en contra de estas personas y sus recursos económicos. Este es un factor determinante a la luz de Vega v. Bonilla, supra. Allí concluimos que en *740vista de que de las alegaciones de la demanda no surgía una causa de acción en contra de la sociedad legal de ga-nanciales y en el emplazamiento no se mencionó a ésta o se aseveró que se estaba emplazando mediante el cónyuge que fue efectivamente emplazado, el tribunal no adquirió jurisdicción sobre esa entidad a pesar de que uno de sus componentes fue emplazado adecuadamente.
En esa misma instancia, también distinguimos el caso Urbino v. San Juan Racing, supra. Al respecto, considera-mos que de la demanda como del emplazamiento debe sur-gir con meridiana claridad que se está reclamando contra la sociedad para que uno de los cónyuges pueda válida-mente someterla a la jurisdicción del tribunal. A la luz del expediente ante nos, estamos impedidos de concluir que en este caso la sociedad legal de gananciales fue parte deman-dada y que, por lo tanto, el señor López Hernández pudo someterla válidamente a la jurisdicción del tribunal.
Reconocemos el alto interés público que tienen los casos de alimentos para los menores de edad. Empero, no debe-mos sostener una sentencia que impone el pago de una pensión alimentaria que recayó en franca violación al de-bido proceso de ley. Conforme a ello, dejaríamos sin efecto la Resolución del Tribunal de Primera Instancia de diciem-bre de 1997 y todo trámite ulterior secuela de ésta, por ser consecuencia de un procedimiento judicial nulo por falta de jurisdicción sobre la persona de partes indispensables.